COHN LIFLAND PEARLMAN
HERRMANN & KNOPF LLP
Jeffrey W. Herrmann, Esq.
Alex A. Pisarevsky, Esq.
Park 80 West - Plaza One
250 Pehle Avenue, Suite 401
Saddle Brook, New Jersey 07663
Tel: (201)845-9600
jwh@njlawfirm.com
Attorneys for Debtor

                     UNITED STATE BANKRUPTCY COURT
                     FOR THE DISTRICT OF NEW JERSEY

IN RE:                        X              Honorable Vincent F. Papalia
                              :              Chapter 11
                              :              Case No. 20-12093
MONSEY ONE INC.,              :
                              :              NOTICE OF DEBTOR’S
                              :              OBJECTION TO THE CLAIM OF
                    Debtor.   :              CLIFTON BOULEVARD
______________________________:              PROPERTY, INC.

                                             Hearing Date: October 14, 2020
                                             Objection Deadline: October 7, 2020

         PLEASE TAKE NOTICE that on October 14, 2020 at 10:00am, Cohn Lifland

Pearlman Herrmann & Knopf LLP, counsel for debtor, Monsey One Inc., will apply to

the Honorable Vincent F. Papalia, United States Bankruptcy Judge, United States

Bankruptcy Court, District of New Jersey, 50 Walnut Street, Courtroom 3B, Newark,

New Jersey 07102, for the entry of an Order disallowing and expunging the claim of

Clifton Boulevard Property, Inc. (Claim No. 16-1) for the reasons set forth more fully in

the Memorandum of Law filed herewith.

         PLEASE TAKE FURTHER NOTICE, that the within motion shall be deemed

uncontested and the proposed form of order signed in the discretion of the Court, unless a
response is timely filed stating with particularity the basis of the opposition to the relief

sought.

          PLEASE TAKE FURTHER NOTICE that any opposition to the within motion

must be filed with the Clerk of the Court together with proof of service thereof, and

served so as to be actually received no later than October 7, 2020 by counsel to Debtor,

as follows:

                                 Jeffrey W. Herrmann, Esq.
                                   Cohn Lifland Pearlman
                                  Herrmann & Knopf LLP
                                 Park 80 West – Plaza One
                                 250 Pehle Ave., Suite 401
                                  Saddle Brook, NJ 07663

          PLEASE TAKE FURTHER NOTICE that opposition to the relief sought in the

within motion, if any, must: (a) be in writing; (b) comply with the Bankruptcy Rules and

the Local Rules; and (c) state with particularity the legal and factual basis for the

opposition.


                                               COHN LIFLAND PEARLMAN
                                                HERRMANN & KNOPF LLP
                                               Attorneys for Debtor


                                               By:     /s/Jeffrey W. Herrmann
                                                       Jeffrey W. Herrmann
                                                       A Member of the Firm

DATED: September 14, 2020
